DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction Requirement Acknowledgment
The election of Group I, claims 1-13, as set forth in the previous Office Action, is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al., US 8195234 B2, hereinafter “Chang.”
Consider claim 1. Chang discloses:
An electronic device (electronic device reads on mobile station -see fig. 1 element 110; fig. 2A element 200; column 3 lines 43-52: In FIG. 1, a mobile station (may be called user equipment interchangeably) 110 with dual subscriber identity cards A and B may simultaneously access two core networks such as Global System for Mobile Communications (GSM), Wideband Code Division Multiple Access (WCDMA), Time Division-Synchronous Code Division Multiple Access (TD-SCDMA) and the like after camping on two cells 140A and 140B (i.e. each may be a base station, a node-B or others); column 4 lines 5-6: FIG. 2A shows the hardware architecture of a mobile station 200 according to an embodiment of the invention)  comprising: 
a processor (see fig. 2A element 230); 
a memory operatively connected with the processor (memory reads on baseband chip- see fig. 2A element 220A); and 
a wireless communication circuit operatively connected with the processor and the memory (see fig. 2 element 210A), wherein the processor is configured to: 
control the wireless communication circuit to receive a radio signal for executing, by the electronic device, a call with an external electronic device, through a first network (see fig. 1, mobile device 110 communicates with external calling party 130 via either Core Network Operator A or Core Network Operator B, e.g., a first Network Operator or a second Network Operator),
identify a state of the radio signal received through the wireless communication circuit control the wireless communication circuit (state of the radio signal reads on signal quality/strength -see column 8 lines 9-12: Furthermore, the mobile station may perform a cell measurement procedure to measure a signal quality/strength of each neighboring cell for a reference of the cell reselection procedure),
control the wireless communication circuit to transmit an authentication request for executing the call to a second network connected with the electronic device (see column see column 3 lines 65-67 though column 4 lines 1-4: Moreover, the mobile station 110 may receive a phone call request with either subscriber identity card A or B from the calling party 120 or 130. For example, the mobile station 110 may receive a phone call request to the subscriber identity card B from the calling party 130 via a Public Switched Telephone Network (PSTN), the core network operator B, the BSC/RNC B and the cell 140B), at least partially based on a result of the identification with respect to the state of the radio signal (see column 6 lines 25-56: FIG. 4 shows a flow chart illustrating a method for sharing mobility status in a mobile station with a subscriber identity card A and a subscriber identity card B, performed when executing software/firmware code by a processor of a mobile station (e.g. 200 of FIG. 2A or 300 of FIG. 2B), according to an embodiment of the invention. In this embodiment, the mobility status may indicate whether the subscriber identity card A is operating in a fast-moving mode or cell-changed mode (step S302). Next, it is determined whether the subscriber identity card B is in-service (step S406). The subscriber identity card B being in-service camps on a cell belonging to the second network operator while the subscriber identity card B not being in-service may be out-of-service (may be called limited service interchangeably) or PLMN loss (may be called no service interchangeably). Out-of-service means that the signaling strengths are too weak to camp on any cell of the second network operator for the subscriber identity card B at a moment. PLMN loss means that the subscriber identity card B has not camped on any cell for a predetermined time period. If the subscriber identity card B is in-service, the processor may configure settings corresponding to a cell measurement procedure (step S408) and a cell reselection procedure (step S410) for the subscriber identity card B with consideration of the obtained mobility status of the subscriber identity card A; otherwise, the processor may configure settings corresponding to a PLMN recovery procedure if the subscriber identity card B is PLMN loss (step S412) and a cell selection procedure if the subscriber identity card B is out-of-service (step S414) for the subscriber identity card B with consideration of the obtained mobility status of the subscriber identity card A. These procedures will be described in detail below), and 
control the wireless communication circuit to receive the radio signal, transmitted from the first network, for executing the call with the external electronic device through the second network, at least partially based on a result with respect to the authentication request (see column 5 lines 42-52: FIG. 3 shows a flow chart illustrating a method for sharing mobility statuses between two subscriber identity cards A and B, performed when executing software/firmware code by a processor of a mobile station (e.g. 200 of FIG. 2A or 300 of FIG. 2B), according to an embodiment of the invention. As described above, the subscriber identity card A and the subscriber identity card B are provided by different network operators, wherein the subscriber identity card A is provided by a first network operator and the subscriber identity card B is provided by a second network operator).
Consider claim 3. Chang teaches claim 1 and further discloses wherein the first network is at least partially based on a first subscriber identification module (SIM) and the second network is at least partially based on a second SIM, and wherein the first SIM and the second SIM are embedded in the processor or are mounted in the electronic device to operate with the processor (see figs. 2A and 2B and column 4 lines 
Claim 8 discloses a computer-readable medium for running the functions of the electronic device of claim 1; therefore, similar rejection rationale applies.
Consider claim 10. Chang teaches claim 8 and further discloses wherein the first network is at least partially based on a first subscriber identification module (SIM) of the electronic device and the second network is at least partially based on a second SIM of the electronic device, and wherein the first SIM and the second SIM are embedded in the processor of the electronic device or are mounted in the electronic device to operate with the processor (see figs. 2A and 2B and column 4 lines 5-13: FIG. 2A shows the hardware architecture of a mobile station 200 according to an embodiment of the invention. The mobile station 200 comprises two radio frequency (RF) modules 210A and 210B and two Baseband chips 220A and 220B, wherein the RF module 210A is coupled to the Baseband chip 220A and the RF module 210B is coupled to the Baseband chip 220B. Two subscriber identity cards A and B may be plugged into two sockets of the mobile station 200 connecting to the Baseband chips 220A and 220B, respectively).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., US 8195234 B2, hereinafter “Chang,” in view of Su et al., US 8811421 B2, hereinafter “Su.”
Consider claim 2. Chang teaches claim 1, but is silent regarding obtaining first connection information for connecting to an Internet public data network (PDN) of the second network from the second network through the wireless communication circuit, when the electronic device is connected with the first network.
Su, in related art, suggests obtaining first connection information for connecting to an Internet public data network (PDN) of the second network from the second network through the wireless communication circuit, when the electronic device is connected with the first network (see column 10 lines 62-67 through column 11 lines 1-9: FIG. 3 illustrates a representative Long Term Evolution (LTE) wireless network 300 architecture designed as a packet switched network exclusively. A user equipment 302 can connect to an evolved radio access network 322 through radio links 326 associated with radio sectors 304 that emanate from evolved Node B's (eNodeB) 310. The eNodeB 310 can include the functions of both transmitting and receiving base stations (such as the BTS 208 in the CDMA 2000 1x wireless network 200) as well as base station radio controllers (such as the BSC 210 in the CDMA 2000 1x wireless network 200). The equivalent core network of the LTE wireless network 300 is an evolved packet core network 320 including serving gateways 312 that interconnect the evolved radio access 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Su’s teachings in relation to the claimed invention, thus configuring wireless circuitry in a single radio wireless communication device to receive signals from a Long Term Evolution (LTE) wireless network and a Code Division Multiple Access (CDMA) 2000 1x wireless network simultaneously for the purpose of taking advantage of both of the radio frequency signaling chains to the second wireless network when the set of receive signal conditions is not satisfied, as discussed by Su (see Abstract and column 1 lines 15-22).
Consider claim 9. Chang teaches claim 8, but is silent regarding obtaining first connection information for connecting to an Internet public data network (PDN) of the second network from the second network through the wireless communication circuit, when the electronic device is connected with the first network.
Su, in related art, suggests obtaining first connection information for connecting to an Internet public data network (PDN) of the second network from the second network through the wireless communication circuit, when the electronic device is connected with the first network (see column 10 lines 62-67 through column 11 lines 1-9: FIG. 3 illustrates a representative Long Term Evolution (LTE) wireless network 300 architecture designed as a packet switched network exclusively. A user equipment 302 can connect to an evolved radio access network 322 through radio links 326 associated with radio sectors 304 that emanate from evolved Node B's (eNodeB) 310. The eNodeB 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Su’s teachings in relation to the claimed invention, thus configuring wireless circuitry in a single radio wireless communication device to receive signals from a Long Term Evolution (LTE) wireless network and a Code Division Multiple Access (CDMA) 2000 1x wireless network simultaneously for the purpose of taking advantage of both of the radio frequency signaling chains to the second wireless network when the set of receive signal conditions is not satisfied, as discussed by Su (see Abstract and column 1 lines 15-22).
Claims 4-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., US 8195234 B2, hereinafter “Chang,” in view of Serna et al., US 10362617 B2, hereinafter “Serna.”
Consider claim 4. Chang teaches claim 1 and further discloses sharing authentication with an authentication center (see column 4 lines 12-14: For authentication purposes, the USIM card may store a long-term preshared secret key K, which is shared with the Authentication Center (AuC) in the network) but is silent 
Serna, in related art, suggests authentication request related to an enhanced packet data gateway (ePDG) of the first network through the second network (see column 10 lines 31-34...and lines 53-58: ePDG (42) initiates the GTP channel creation with the P-CSCF (53) through the S2b interface using the APN (Access Point Name) specified by the smartphone in the IKEv2 authentication request... The P-CSCF IP address is provided to the Smartphone in the response of the IKEv2 authentication request from the ePDG. At this point the GTP channel between ePDG and PGW is established and the smartphone can connect directly with the P-CSCF to begin the IMS registration).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Serna’s teachings in relation to the claimed invention, thus providing means for allowing a smartphone to enable WiFi calling in dual-SIM mode, wherein the smartphone is configured so that a primary SIM is used for IPSec & SIP authentication against user HLR, but blocks data roaming on that primary SIM, and have all data to go via a secondary SIM, such as an e-SIM, so that the user can continue to use his/her regular identity, i.e. phone number, whereas using a secondary subscription for the data traffic, as discussed by Serna (see column 3 lines 51-59).
Consider claim 5. Chang teaches claim 1, but is silent regarding transmitting a tunneling message for establishing a security tunnel with an enhanced packet data 
Serna, in related art, suggests a tunneling message for establishing a security tunnel with an enhanced packet data gateway (ePDG) of the first network to the ePDG of the first network through the second network by using connection information for connecting to the ePDG of the first network (see column 2 lines 23-27: In one embodiment of the invention, the step of establishing the second communication channel comprises establishing a tunnel between the mobile device and an ePDG (evolved Packet Data Gateway) network element of the first mobile telecommunication network).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Serna’s teachings in relation to the claimed invention, thus providing means for allowing a smartphone to enable WiFi calling in dual-SIM mode, wherein the smartphone is configured so that a primary SIM is used for IPSec & SIP authentication against user HLR, but blocks data roaming on that primary SIM, and have all data to go via a secondary SIM, such as an e-SIM, so that the user can continue to use his/her regular identity, i.e. phone number, whereas using a secondary subscription for the data traffic, as discussed by Serna (see column 3 lines 51-59).
Consider claim 6. Chang teaches claim 1, but is silent regarding wherein the first network comprises at least one of Voice over Long Term Evolution (VoLTE), Video over LTE (ViLTE), Voice over Wireless Fidelity (VoWiFi), or Video over WiFi (ViWiFi).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Serna’s teachings in relation to the claimed invention, thus providing means for allowing a smartphone to enable WiFi calling in dual-SIM mode, wherein the smartphone is configured so that a primary SIM is used for IPSec & SIP authentication against user HLR, but blocks data roaming on that primary SIM, and have all data to go via a secondary SIM, such as an e-SIM, so that the user can continue to use his/her regular identity, i.e. phone number, whereas using a secondary subscription for the data traffic, as discussed by Serna (see column 3 lines 51-59).
Consider claim 7. Chang teaches claim 1, but is silent regarding wherein at least one subscriber identification module (SIM) in addition to a first SIM and a second SIM is further embedded in the processor, or at least one SIM in addition to the first SIM and the second SIM is further connected to the processor to operate with the processor.
Serna, in related art, suggests wherein at least one subscriber identification module (SIM) in addition to a first SIM and a second SIM is further embedded in the processor, or at least one SIM in addition to the first SIM and the second SIM is further connected to the processor to operate with the processor (see column 2 lines 53-55: 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Serna’s teachings in relation to the claimed invention, thus providing means for allowing a smartphone to enable WiFi calling in dual-SIM mode, wherein the smartphone is configured so that a primary SIM is used for IPSec & SIP authentication against user HLR, but blocks data roaming on that primary SIM, and have all data to go via a secondary SIM, such as an e-SIM, so that the user can continue to use his/her regular identity, i.e. phone number, whereas using a secondary subscription for the data traffic, as discussed by Serna (see column 3 lines 51-59).
Consider claim 11. Chang teaches claim 8 and further discloses sharing authentication with an authentication center (see column 4 lines 12-14: For authentication purposes, the USIM card may store a long-term preshared secret key K, which is shared with the Authentication Center (AuC) in the network) but is silent regarding authentication request related to an enhanced packet data gateway (ePDG) of the first network through the second network.
Serna, in related art, suggests authentication request related to an enhanced packet data gateway (ePDG) of the first network through the second network (see column 10 lines 31-34...and lines 53-58: ePDG (42) initiates the GTP channel creation with the P-CSCF (53) through the S2b interface using the APN (Access Point Name) specified by the smartphone in the IKEv2 authentication request... The P-CSCF IP address is provided to the Smartphone in the response of the IKEv2 authentication 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Serna’s teachings in relation to the claimed invention, thus providing means for allowing a smartphone to enable WiFi calling in dual-SIM mode, wherein the smartphone is configured so that a primary SIM is used for IPSec & SIP authentication against user HLR, but blocks data roaming on that primary SIM, and have all data to go via a secondary SIM, such as an e-SIM, so that the user can continue to use his/her regular identity, i.e. phone number, whereas using a secondary subscription for the data traffic, as discussed by Serna (see column 3 lines 51-59).
Consider claim 12. Chang teaches claim 8, but is silent regarding transmitting a tunneling message for establishing a security tunnel with an enhanced packet data gateway (ePDG) of the first network to the ePDG of the first network through the second network by using connection information for connecting to the ePDG of the first network.
Serna, in related art, suggests a tunneling message for establishing a security tunnel with an enhanced packet data gateway (ePDG) of the first network to the ePDG of the first network through the second network by using connection information for connecting to the ePDG of the first network (see column 2 lines 23-27: In one embodiment of the invention, the step of establishing the second communication channel comprises establishing a tunnel between the mobile device and an ePDG 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Serna’s teachings in relation to the claimed invention, thus providing means for allowing a smartphone to enable WiFi calling in dual-SIM mode, wherein the smartphone is configured so that a primary SIM is used for IPSec & SIP authentication against user HLR, but blocks data roaming on that primary SIM, and have all data to go via a secondary SIM, such as an e-SIM, so that the user can continue to use his/her regular identity, i.e. phone number, whereas using a secondary subscription for the data traffic, as discussed by Serna (see column 3 lines 51-59).
Consider claim 13. Chang teaches claim 8, but is silent regarding wherein the first network comprises at least one of Voice over Long Term Evolution (VoLTE), Video over LTE (ViLTE), Voice over Wireless Fidelity (VoWiFi), or Video over WiFi (ViWiFi).
Serna, in related art, suggests wherein the first network comprises at least one of Voice over Long Term Evolution (VoLTE), Video over LTE (ViLTE), Voice over Wireless Fidelity (VoWiFi), or Video over WiFi (ViWiFi) (see column 6 lines 52-56: Upon successful SIP registration, user will be able to access all the voice, messaging and other telco services of the network of primary SIM's operator (25) via VoWifi service through the data channel (26) provided by the network of secondary SIM's operator 27).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Serna’s teachings in relation to the claimed invention, thus providing means for allowing a smartphone to 
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., communication devices implementing dual network operator.
US 9743452 B2		US 9247413 B1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
August 25, 2021